Title: To George Washington from Major Christopher French, 5 August 1776
From: French, Christopher
To: Washington, George



Sir
Hartford [Conn.] 5th August 1776.

Notwithstanding I claim’d my release, in a Letter I did myself the honor to write you a fortnight past, as consonant with the tennor of my Parole, yet I shall wave the pretensions arising from that Circumstance, in favor of Major Meggs, who I am inform’d is desirous to be exchang’d for me, as it will mutually serve us, I hope you will have no objection should Genl Howe, on his part agree, since in restoring him to his Family, it would also procure me the satisfaction to see my Son—Col. Allen is also mention’d in the Papers to be design’d for Exchange for any Col. or Officer of inferior Rank, Should therefore the propos’d one with Major Meggs prove abortive I flatter myself you will not object to my being exchang’d for him, as I have been longer a Prisoner than any of His Majesty’s Officers of my Rank, so I think I stand in priority of Claim, But should not either of these take place from any unforeseen Circumstances, I assure myself you will grant me the same indulgence given by General Carlton to Major Meggs, when I shall readily sign a Parole

similar to his. I have the Honor to be Sir Your most obedt hume Servant

Chris. French

